PLAGER, Circuit Judge.
Witex, U.S.A., Inc. and Mannington Mills, Inc. appeal from a judgment of the United States Court of International Trade1 that sustained the classification of its imported laminated panels by the United States Customs Service under subheading 4411.19.40 of the Harmonized Tariff Schedule of the United States (HTSUS).
In a companion case decided today, Faus Group, Inc. v. United States, 581 F.3d 1369 (Fed.Cir.2009), we hold that similar products should be classified under HTSUS subheading 4418.90.40 (2001), which reads: “Builders’ joinery and carpentry of wood, including cellular wood panels and assembled parquet panels; shingles and shakes: Other: Other.” *570That holding applies as well to the merchandise at issue in this ease. Accordingly, we reverse the judgment of the Court of International Trade.

. Witex, U.S.A., Inc. v. United States, 577 F.Supp.2d 1353 (Ct. Int'l Trade 2008).